                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                 1:17-cr-3338-JMC

MILTON BOUTTE,
JOE DIAZ,
ARTURO VARGAS,
and GEORGE LOWE,

               Defendants.

ORDER GRANTING IN PART AND DENYING IN PART UNITED STATES’ MOTION
PURSUANT TO DAUBERT TO EXCLUDE INADMISSIBLE ATTORNEY TESTIMONY

        On April 22, 2019, the government filed a Motion Pursuant to Daubert to Exclude

Inadmissible Attorney Testimony (Doc. No. 140). Specifically, the government requests that the

Court exclude the testimony of Robert Magnuson that Defendant Milton Boutte proffered as expert

opinion testimony under Federal Rule of Evidence (“Rule”) 702. For the reasons set forth below,

the Court grants in part and denies in part the government’s motion.

                                      I.      Background

       A grand jury indicted Defendants George Lowe and Milton Boutte with, among other

things, knowingly and intentionally defrauding the government and conspiring to do the same.

Defendants were affiliated with the Big Crow Program Office (“BCPO”) at Kirtland Air Force

Base in Albuquerque, New Mexico, and allegedly committed their crimes through their ties to that

office. Near the end of BCPO’s run—“not later than 2004,” according to the indictment—

Defendant Milton Boutte, the then-Director of BCPO, allegedly began to engage in illegal

activities with others “to obtain money for [BCPO].” Specifically, the indictment alleges that

Boutte “conspired and schemed” with Defendant George Lowe and “other lobbyists, consultants,
and contractors” to lobby Congress and other government agencies for money for the benefit of

BCPO. 1 The indictment alleges that Boutte and Lowe realized they could misappropriate funds

from Small Business Act § 8(a) sole-source contracts to pay for Lowe’s lobbying efforts and other

unauthorized expenses. But to do so, they needed small businesses. Thus, the two men allegedly

further “conspired and schemed” with Defendants Joe Diaz and Arturo Vargas, two individuals

who owned small businesses, Miratek and Vartek, to “fraudulently obtain and exploit” § 8(a) sole-

source contracts for that illegal purpose. Diaz and Vargas allegedly misappropriated at least

$506,000 in funds from two contracts to pay Lowe for his lobbying activities.

                                      II.     Applicable Law

       As set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the

Court has “the responsibility to make certain that proffered experts will assist the jury in

understanding the evidence and in determining the factual issues it must decide.” Abraham v.

WPX Prod. Prods., LLC, 184 F. Supp. 3d 1150, 1186 (D.N.M. 2016). “The proponent of expert

testimony has the burden of establishing by a preponderance of the evidence that the pertinent

admissibility requirements are met.” Id. at 1187. “Rule 702 allows expert testimony only where

the ‘witness [is] qualified as an expert by knowledge, skill, experience, training, or education’ to

offer such opinions.” LifeWise Master Funding v. Telebank, 374 F.3d 917, 928 (10th Cir. 2004)

(quoting Fed. R. Evid. 702). To qualify as an expert, the witness must possess “such skill,

experience or knowledge in that particular field as to make it appear that his opinion would rest on

substantial foundation and would tend to aid the trier of fact in his search for truth.” Id. “The

heart of expert testimony is the foundation.” Id. The Court has broad discretion in determining



1
 In his Motion to Compel Production, Defendant declares that the “Court acknowledges that Mr.
Boutte did not personally benefit from the activities in the indictment.” The Court notes that it has
never found or acknowledged that Boutte did not personally benefit from the alleged fraud.
                                                 2
the admissibility of expert testimony. Werth v. Makita Electric Works, Ltd., 950 F.2d 643, 647

(10th Cir. 1991).

       Rule 704(b) provides that, in a criminal case, “an expert witness must not state an opinion

about whether the defendant did or did not have a mental state or condition that constitutes an

element of the crime charged or of a defense.” Indeed, those matters “are for the trier of fact

alone.” Id. At the same time, the Rule “does not prevent an expert from testifying to facts or

opinions from which the jury could conclude or infer that the defendant had the requisite mental

state.” Abraham, 184 F. Supp. 3d at 1191.

                                          III.   Analysis

       Defendant Boutte designated Robert Magnuson as an expert witness in the areas of

government contracts, ethics, fiscal and legislative law, advisory and assistance services. In

addition, Boutte states Magnuson is familiar with classified and unclassified programs, procedures,

and regulations of the United States Department of Defense at the time of the alleged conduct in

the indictment. Defendant asserts the expert report sets forth: (1) the relevant and applicable

regulations and procedures associated with contracts such as those at issue in this case; (2) per

those regulations and procedures, the documents that should exist in connection with complex

contracts such as those at issue in this case; and (3) which documents are missing that should

otherwise have been maintained in connection with the contracts at issue in this case pursuant to

relevant and applicable regulations and procedures. Defendant also believes that the report

provides context and a summary of the voluminous documentation central to this case. Defendant

asserts that the trier of fact will need expert testimony to understand the workings of the contracts

because numerous regulations and policies.




                                                 3
       The government seeks to exclude this testimony. It argues that Defendant intends to elicit

irrelevant and impermissible testimony in the guise of expert opinions. The government first takes

issue with the fact that Defendant’s expert is an attorney. It believes that Mr. Magnuson is nothing

more than a retained attorney making arguments on his client’s behalf. The government contends

that Mr. Magnuson’s proposed opinions go to the weight of the documentary evidence, consist of

arguments as to what the documents do or do not show, and threaten to mislead and confuse the

jury. The government believes that the trier of fact will understand the documents without

commentary from an expert.

       Magnuson’s thorough education and extensive experience in government contracts appear

to give him the specialized knowledge and experience to testify regarding language in the

government contracts at issue. Following law school, Magnuson completed the United States

Army Judge Advocate Basic Officer Course from the Judge Advocate General’s Legal Center and

School in Charlottesville, Virginia. He earned completion certificates in-resident specialized

training from the Judge Advocate General’s Legal Center and School for the following courses:

Fiscal Law Course; Contract Attorney’s Course; Ethics Counselor Course; Operational Law

Course; and Procurement Fraud Course.          He has worked in government contracting while

employed by the Department of the Army, the Department of Defense, and the National

Aeronautical and Space Administration. He has advised government personnel, contracting

officers, contracting officers’ representatives, and contracting auditors. While deployed in Iraq,

he provided contract legal advice to contracting officers and fiscal officers.

       Although Magnuson is an attorney and legal knowledge is not scientific or technical

knowledge, Magnuson has such specialized knowledge, experience, and education that his custom

opinion on government contracting language rests on a substantial foundation. Abraham, 184 F.


                                                 4
Supp. 3d at 1203 (citing LifeWise Master Funding, 374 F.3d at 928). This specialized or technical

knowledge alone, however, is not sufficient to allow Magnuson to testify to the information in his

report. Id. Magnuson’s testimony must also “assist the trier of fact to understand or determine a

fact in issue.” United States v. Muldrow, 19 F.3d 1332, 1337 (10th Cir. 1994). Admittedly, the

“line between an inadmissible legal conclusion and admissible assistance to the trier of fact in

understanding the evidence or in determining a fact in issue is not always bright.” Abraham, 184

F. Supp. 3d at 1204 (quoting Burkhart v. Wash. Metro. Area Transit Auth., 112 F.3d 1207, 1212

(D.C. Cir. 1997)). In resolving this issue, courts should “determine whether the terms used by the

witness have a separate, distinct and specialized meaning in the law different from that present in

the vernacular. If they do, exclusion is appropriate.” Id.

       The court concludes that an expert like Magnuson could be helpful to the trier of fact in

wading through the technical terms involved in government contracting. United States, ex rel.

Palmer v. C & D Technologies, Inc., Civil Action No. 12-907, 2015 WL 4470291, *6 (E.D. Pa.

July 22, 2015). This case involves a great deal of technical terminology and significantly

implicates highly-regulated relationships between contractors and the government. All of “the

customs and language wrapped up in that very specialized world likely will be outside the common

experience of jurors.” Id. In his report, however, Magnuson sometimes interprets contractual

provisions in a way that invades the province of the jury. Although the Court will not exclude

Magnuson from testifying entirely, the Court notes that Magnuson must remain in the province of

the general business and customs of Government contracting and not stray into the realm of legal

conclusions about contractual obligations. Id.; see also United States v. Leo, 941 F.2d 181, 198

(3d Cir. 1991) (noting that it is not permissible for a witness to testify as to governing law, but that

courts allow expert testimony concerning business customs and practices). Testimony regarding


                                                   5
legal standards will not assist the Court. Indeed, a “courtroom comes equipped with a ‘legal

expert,’ called a judge, and it is his or her province alone to instruct the jury on the relevant legal

standards.” Burkhart, 112 F.3d at 1213. The Court will limit Magnuson’s testimony so that he

will not give his opinion as to what the law requires. Instead, Magnuson may testify concerning

industry custom and practice. The Court will provide the government a full and fair opportunity

to cross-examine Magnuson. Counsel for Boutte is admonished to narrowly tailor Magnuson’s

testimony to avoid encroaching into the province of the jury or the Court.

          In his report, Magnuson advances 17 itemized opinions (A–Q). The government attacks

the appropriateness of each opinion. For the reasons discussed below, the Court grants the

government’s motion as to opinions A, F, P, and Q, grants in part and denies in part the

government’s motion as to opinions B, C, and L, and denies the government’s motion as to

opinions D, E, G, H, I, J, K, M, N, and O.

          A. Opinion A

          Opinion A states, “Review of documentation fails to show Boutte or any other Big Crow

Program Office (BCPO) government employee had knowledge of and/or acknowledged the

fraud.”     The government argues this statement provides an improper opinion regarding

Defendant’s mental state. Defendant, on the other hand, asserts that this statement is not an opinion

as to Defendant’s mental state, but instead an opinion that after reviewing the documentation

provided by the government in discovery, the documents the government will use at trial do not

show that Defendant had knowledge of or acknowledged the alleged fraud. This testimony is not

directed to interpretation of contract terms based on trade practice or usage. Sparton Corp. v.

United States, 77 Fed. Cl. 1, *9 (2007). Moreover, this section of the expert report does not discuss

contract terms with specialized meaning. Id. The Court will not allow Magnuson to opine on


                                                  6
whether the evidence does or does not show Boutte or any other BCPO employee had knowledge

of fraud. Accordingly, the Court grants the motion to exclude Magnuson’s testimony as to Opinion

A.

       B. Opinions B, C, and L

       Opinions B, C, and L state as follows:

              B. No BCPO unlawful interference is documented regarding the
              SBA 8(a) program determinations for MIRATEK Corporation and
              the subcontracting to the Department of Interior (DOI) Multiple
              Award Contract (MAC) NBCHD040016 or the subcontract to White
              Sands Missile Range Contract (WSMR) W912942-06-C-0514 for
              the Joint Venture between MIRATEK and VARTEK LLC.

              C. No BCPO unlawful interference is documented in the DOI MAC
              (MAC) NBCHD040016 for MIRATEK’s provisions of services and
              supplies to the Big Crow Program Office and the Time-and-
              Materials contract division was solely a DOI contracting decision.

              ...

              L. No BCPO unlawful influence is documented in the provided
              WSMR W9124Q-06-C-0514 contracting file, which contains more
              FAR [Federal Acquisition Regulation] required information than the
              DOI contracting file.

       The government argues that these opinions are “little more than arguments of one of

defendant’s retained attorney’s regarding the weight of the documentary evidence.” It contends

that the jurors are capable of drawing their own conclusions without Magnuson’s assistance. The

government further asserts that the claim in contention B that no BCPO unlawful interference is

documented is not relevant to any issue in the case. As to contention C, the government says that

any dispute regarding those events is a matter of fact and not expert opinion. Finally, as to

contention L, the government argues that his comments are limited to the absence of documents

regarding BCPO’s role in awarding a sole-source contract.




                                                7
       The Court grants in part and denies in part the government’s motion on these opinions.

The government argues that only co-defendants Diaz and Vargas allegedly fraudulently induced

the Small Business Administration. But Counts 3 and 4 additionally allege that Defendant Boutte

executed a scheme with those co-defendants regarding contract W9124Q-06-C-0514. Next, as to

testimony going to the absence of documents, such testimony is admissible.               Government

contracting procedures and principles are not within a juror’s common knowledge and experience.

Abraham, 184 F. Supp. 3d at 1191. An expert witness can often provide insight to the jury

regarding the contracting processes and contract files that the government will use in its case

against Defendant. An expert may testify as to prototypical documents that, through his review of

procedures, he would expect to find in a file relating to the transactions at issue. United States v.

Gross, 165 F. Supp. 2d 372, 381 (E.D.N.Y. 2001). An expert may further testify to the significance

of those prototypical documents. Id.

       The Court generally agrees with Defendant that Magnuson’s testimony on these issues does

not undermine witness credibility or remove weighing evidence from the hands of the jury.

Instead, the testimony could provide context to the contract files to help the trier of fact understand

their specialized meaning, significance, and role in the case. The Court notes, however, that

Magnuson may not stray into the realm of legal conclusions by testifying whether BCPO

“unlawfully” interfered with or influenced a government contract. The very term demonstrates an

attempt to testify not to facts, but to law. Thus, Boutte must narrowly tailor Magnuson’s testimony

to avoid references to the law. Accordingly, the Court grants in part and denies in part the

government’s motion to exclude opinions B, C, and L.

       C. Opinion E

       Opinion E provides:


                                                  8
                E. The documents demonstrate that the DOI Contracting Officer
                inappropriately appointed MIRATEK employee Ronald Unruh as
                the Contracting Officer Representative for the DOI MAC contract,
                allowing a MIRATEK employee performing in the capacity of a
                “government employee” to approve MIRATEK invoices with no
                record of any BCPO government employee requesting or concurring
                with the appointment.

        The government does not dispute that this is an accurate reading of the contract documents.

It contends, however, that the jury is capable of reading the documents and weighing the testimony

and evidence unaided. This opinion strikes the Court as a regurgitation of the record evidence.

Although the Court believes this opinion is not particularly relevant, Magnuson’s testimony could

be helpful in summarizing the evidence. Accordingly, the Court denies the government’s motion

to exclude opinion E at this time. The government may raise its objection to this opinion at trial.

        D. Opinion I

        Declaration I provides that “The ‘Contracting Officer Representative’ is required by FAR

to maintain and retain a file on all actions taken during appointment. The current documents do

not contain this file.”

        The government argues the fact that Unruh did not maintain a formal file should be of little

surprise because he allegedly posed as a Contracting Officer’s Representative in furtherance of the

alleged fraudulent scheme. The government contends that this information will come into

evidence through the introduction of documents and the examination of witnesses. Again, this

testimony—which identifies documents that should have been included in the contracting files

pursuant to applicable regulations, policies, and procedures—gives context and significance to the

contract files and will assist the trier of fact. The Court denies the government’s motion to exclude

opinion I.




                                                 9
       E. Opinions D, G, and J

       Magnuson opined in declarations D, G, and J that:

               D. The DOI MAC NBCHD040016 provided contracting file lacks
               numerous required Federal Acquisition Regulation (FAR)
               documents but clearly shows in the original SOW [Statement of
               Work] and its revision that it required MIRATEK’s consultants to
               provide inherently government function related work projects.

               ...

               G. The December 1, 2004 revised and approved SOW provided by
               MIRATEK to the DOI contracting officer did not mask that
               MIRATEK was adding language that consultants intended to lobby
               Department of Defense, Federal Departments/Agencies, and
               Congress and no BCPO government employee is shown to concur.

               ...

               J. Inclusion of graybeards as MIRATEK consultants in the DOI and
               WSMR contracts without including both required documentation
               for personal service contracts and conflict of interest statements in
               the current records easily confuses with other contractors and caused
               the products to be unclear.

       The government argues that Magnuson’s “skewed construction of the contracts and his

ensuing conclusions” are not based on an expert’s specialized knowledge and are not the product

of reliable principles and methods. The Court will not exclude Magnuson’s opinions on this basis.

The government may raise its disagreement with Magnuson’s assessment of the contracts in its

cross examination of Magnuson. The Court is concerned, however, that opinion G may opine on

one of the ultimate jury questions. The Court denies the government’s motion to exclude opinions

D, G, and J at this time. The government may raise its objection to opinion G at trial.

       F. Opinion H

       Opinion H states that “The MIRATEK invoices provided are incomplete without all

required supporting documentation of contractors work and no records showing work product


                                                10
produced by the MIRATEK consultants. The record provided shows neither the DOI contracting

officer nor the contractor, ‘Contracting Officer Representative,’ ever requested this evidence

despite large spikes in hours.”

       The government again argues that a jury does not require an expert’s assistance to read

documents or to decide what the record shows. It also contends the thrust of Magnuson’s argument

is that the contracting officer should have detected the fraudulent scheme and intervened. It points

out that the negligence of a contracting officer is not a defense to any of the pending criminal

charges.

       The Court disagrees with the government. Because Magnuson is providing context to the

contracting process, the Court denies the government’s motion to exclude opinion H.

       G. Opinion K

       Magnuson contends in Opinion K that:

               K. The Alaska Army National Guard (AANG) MIPR was sufficient
               on its face to be applied by the DOI contracting officer and there is
               no documentation that the BCPO government employees were in
               contact with the AANG as to the funding, only in contact afterwards
               to discuss BCPO support to AANG. Only MIRATEK employees
               communicated on the matter.

       The government contends that although the MIPR featured prominently in the alleged fraud

that followed, no allegation or dispute exists as to whether it was “sufficient on its face.” It also

posits that this is simply more argument by a retained attorney from the witness stand instead of

from counsel table.

       The Court disagrees with the government. Magnuson’s opinion on the MIPR provides

context and a summary of the specialized contract language contained in the government contracts

at issue in this case. Accordingly, the Court denies the government’s motion to exclude opinion

K.

                                                 11
       H. Opinions M and N

       Opinions M and N provide that:

               M. The WSMR W91260-05-C-0001 contract documents do not
               explain how contractor Ronald Unruh once again became the
               Government Point of Contact on this contract. It is also not clear
               how his signature as a “government employee” acknowledged
               providing contractor provided services for the invoices.

               N. The WSMR W91260-05-C-0001 approved SOW is an obvious
               “cut and paste” from the original September 2004 DOI SOW, which
               again has inherently governmental functions listed but clearly
               removes the “liaison with Congress” language.

       The government argues that contract W91260-05-C-0001 does not feature in the charges

set forth in the Indictment.     But the Indictment clearly states that in addition to contract

NBCHD040016, the government awarded Miratek contract W91260-05-C-0001 and that contract

W91260-05-C-0001 was a Cost Plus Fixed Fee Level of Effort contract. The government contends

that contract W91260-05-C-0001 is extraneous to this case and irrelevant. It argues that discussion

of this contract at trial will serve only to create a side-show to distract and confuse the jury.

       The Court disagrees. Although Defendants may not have exploited contract W91260-05-

C-0001, the government nonetheless included it in the indictment. The government has admitted

that “there was some spill-over between the earlier Miratek contract [W91260-04-C-0001], the

ATAMIR contract [W91260-05-C-0001], and the Miratek and Vartek contracts at issue in this

case.” Doc. No. 136 p. 17 n.2. At this time, the Court will not exclude opinions M and N based

on relevance and denies the government’s motion to exclude opinions M and N. These opinions

remain open for exclusion at trial based on foundation.

       I. Opinion O

       Magnuson contends in Opinion O that “The follow-up WSMR 9124Q-07-C-0563 contract

file has not been provided at the time of this report. A few invoices reviewed from January 1–

                                                  12
March 31, 2008 show that the work was on the Foreign Military Sales contract with Canada and

thus appropriate as far as the documentation provided demonstrates.”

       The government argues that this opinion is irrelevant because “while any

misrepresentations in the claims for work purportedly performed in Canada may feature in the

fraudulent scheme and false claims set forth in the Indictment, there is no allegation that the

services provided by the Big Crow Program Office’s [sic] to Canada were inappropriate.”

       The Court disagrees. Because the alleged fraudulent scheme and false acts set forth in the

indictment—in the government’s words—“may feature” misrepresentations in the claims for work

purportedly performed in Canada, the Court denies the government’s motion to exclude opinion

O based on relevance.

       J. Opinions F, P, and Q

       The final opinions provide:

              F. Nothing from a BCPO government employee is included in the
              provided documents establishing a conspiracy between the
              MIRATEK employees and Lowe in the structuring of Lowe’s
              payments and hours in MIRATEK provided invoices to the
              government.

              ...

              P. The Government Conspiracy Emails fail to show any action by
              Mr. Boutte in calling for the contractor to commit a fraud, only that
              MIRATEK employees decided the sole way to implement what Mr.
              Boutte requested was to fraudulently use Mr. Unruh in the DOI and
              WSMR contracts as outlined above.

              Q. The BCPO program director document activities are consistent
              with duties assigned to program offices requiring customer funding.

       The government argues that Magnuson “coyly argues that gerrymandered portions of the

evidence are insufficient to convict” Defendant. The government says opinions F, P, and Q are

not opinions based on an expert’s specialized knowledge and reliable principles and methods. It

                                               13
contends instead that these opinions are arguments of an attorney regarding the sufficiency of the

evidence against his client. The government contends the jury is capable of reading and evaluating

the documents and deciding whether the evidence proves the charges against Defendant. The

government, simply put, asserts Magnuson’s argument is both factually and legally untenable.

          The Court agrees with the government. This testimony is not directed to interpretation of

contract terms based on trade practice or usage. Rather than provide context in a complex area,

this section of the report merely parrots an argument Defendant’s counsel can make to the jury

regarding the sufficiency of the evidence. Admission of testimony amounting to no more than an

expression of the witness’s general belief as to how the jury should decide the case “would give

the appearance that the court was shifting to witnesses the responsibility to decide the case.” Marx

& Co., Inc. v. Diners’ Club Inc., 550 F.2d 505, 510 (2d Cir. 1977). Accordingly, the Court grants

the government’s motion as to opinions F, P, and Q.

                                         IV.    Conclusion

          For the reasons set forth above, the Court GRANTS IN PART and DENIES IN PART the

government’s Motion Pursuant to Daubert to Exclude Inadmissible Attorney Testimony (Doc. No.

140). 2

          IT IS SO ORDERED.




2
 Defendant filed a Motion for Leave to File Surreply. Defendant contends the government raised
new arguments in its reply brief; specifically, arguments (1) regarding what the government
believes the “immutable documentary evidence” shows; (2) arguments that Magnuson’s opinions
stating “should haves” should be excluded; and (3) arguments that Defendant would “prefer to
delve into regulatory” minutia. The government did not improperly raise a new issue in their reply.
These are not the type of “new arguments” justifying a surreply. The Court DENIES Defendant’s
Motion for Leave to File Surreply.
                                                 14
     Entered for the Court
     this the 27th day of January, 2020

     /s/ Joel M. Carson III______
     Joel M. Carson III
     United States Circuit Judge
     Sitting by Designation




15
